DETAILED ACTION
Amended claims filed 4 July 2022 have been entered. The amendments have overcome the objections and 112(b) rejections of the previous office action; however further objections and 112 rejections have been identified.  Claims 1-18 remain pending.
Drawings
The drawings are objected to because fig 2 uses labels 42A and 42B to refer to the incorrect spaces F3 and F4. The element 42A should point to the channel above element 41. The element 42B should have only one arrow pointing to the channel directly below element 41 (See applicant’s published application, paragraph 0057).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a body defining an inner volume configure [sic.].” “Configure” should be “configured.”     Appropriate correction is required.

Claim 16 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 16 has not been further treated on the merits.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 5-8 recite a Shore Hardness number. There are several different shore hardness scales, types A, B, C, D, DO, O, OO (See ASTM D2240-00 NPL attached). Applicant has not disclosed which of the Shore scales are used for their claimed ranges.  A material’s Shore hardness value will depend on which scale that is used, and the same material can have vastly different Shore hardness numbers depending on the scale; for example a Tire has a hardness of 90 on Shore OO, a hardness of 60 on Shore A, and a hardness of 0 on Shore D (See Durometer chart below).  Since the Shore hardness number of a material can vary across the entire numerical range of 0-100 as shown with the tire above, a person of ordinary skill in the art would not be able to determine the hardness of the material claimed using only a numerical value and not knowing the type of Shore scale used. Therefore, based upon the disclosure not specifying the Shore hardness scale type, a person of ordinary skill in the art could not recognize that applicant had possession of said invention. 


    PNG
    media_image1.png
    751
    1022
    media_image1.png
    Greyscale

Smooth-On Durometer chart retrieved from https://www.smooth-on.com/assets/pdf/durometer_chart.pdf on 3 August 2022.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 recite ranges of Shore hardness. As explained in the 112(a) rejection above, there are several Shore hardness scales, and applicant has not disclosed information sufficient to know the intended hardness claimed. Since it is unknown which hardness scale is being used, the intended bounds of applicant’s claimed ranges are indefinite, and claims 5-8 are correspondingly rejected.


Allowable Subject Matter
Claims 1-4, 9-15, and 17-18 allowed.
The following is an examiner’s statement of reasons for allowance: the nearest prior art is Rosen (US 3,635,125).
Regarding claim 1, Rosen discloses a pneumatic pump silencer (fig 3A, muffler 23, c 7 l 15-60), silencer for the decompression of exhaust air used in a pneumatic pump (pneumatic pump A, c 7 l 64; liquid pump with a pneumatic motor, c 1 l 5-7), the pneumatic silencer comprising: a body defining an inner volume (muffler box 110, c 7 l 36) configured to cap an air exhaust orifice of the pneumatic pump (muffler box 110 caps exhaust ports 111, c 7 l 25-27), and comprising at least one wall (sidewalls of box 110, c 7 l 46) comprising an air outlet orifice (vertical sidewalls of box 110 have narrow exhaust spaces 117, c 7 l 43-45), the inner volume emerging outside the body through the outlet orifice (air exhausts via spaces 117, c 7 l 46); and an attenuating pad (cover plate 112, c 7 l 34) comprising a face arranged across from said air outlet orifice (fig 3a, cover plate 112 faces across the air exhaust spaces 117 into the indentions into vertical sidewalls of muffler box 110, which form the air exhaust spaces 117).
Rosen does not disclose that the attenuating pad comprises a face arranged across from said air outlet orifice, wherein a gap is arranged between said face of said attenuating and an outer face of said at least one wall.
In the case of Rosen, the exhaust space 117 cannot read on the claimed gap because the exhaust space 117 already discloses the claimed air outlet orifice. Therefore the air outlet orifice cannot also be the gap between the orifice and the cover plate 112.   The placement of the recited gap is critical because it allows condensed water to drain from the silencer (See Specification filed 26 March 2020, page 3 lines 7-14), and does not amount to design choice, and there is no motivation to modify the prior art to provide said arrangement. Further, Rosen discloses that ice may be formed in the exhaust spaces 117 (col. 7, lines 43-52) which is what Applicant’s gap is trying to prevent. Therefore, the sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed 4 July 2022, with respect to amendments to claim 1 over Hirakanu (US 2003/0074914) have been fully considered and are persuasive.  The rejection of claims 1-4 and 10-14 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GERLACH (WO 2015/144317) discloses a pneumatic pump with two mufflers (See Fig 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746             

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746